In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-131 CR

NO. 09-06-132 CR

____________________


DELFRICK LAMANE BENTON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 163rd District Court
Orange County, Texas

Trial Cause Nos. B-050233-R and B-050236-R




MEMORANDUM OPINION 
	We have before the Court two appeals by Delfrick Lamane Benton from sentences
pronounced August 18, 2005.  The notice of appeal was filed with the trial court on March
30, 2006, more than thirty days from the date of sentencing.  We notified the parties that the
appeals did not appear to have been timely filed.  The response filed by the appellant does
not contend that notice of appeal was filed within the time permitted for perfecting appeal. 
The Court finds the notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  No
extension of time was timely requested pursuant to Tex. R. App. P. 26.3.  It does not appear
that appellant obtained out-of-time appeals from the Court of Criminal Appeals.  The Court
finds it is without jurisdiction to entertain these appeals.  Accordingly, the appeals are
dismissed for want of jurisdiction.
	APPEALS DISMISSED.
								____________________________
									CHARLES KREGER
										 Justice


Opinion Delivered May 17, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.